Title: James Madison to Thomas Jefferson, 31 March 1820
From: Madison, James,Todd, Thomas
To: Jefferson, Thomas


					
						Dear Sir
						
							Mar. 31. 181
								1820
						
					
					Judge Todd accompanied by one of his sons being on his return thro’ your neighbourhood will call to pay his respects to you. His great worth justly entitles him to this introduction to your recollections.
					I propose to be with you tomorrow evening. Mrs M. will not lose the opportunity of making a visit to the ladies of Monticello.
					
						Yours allways & affecly.
						
							James Madison
						
					
				